Citation Nr: 1234705	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals of a left bunionectomy.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision, which granted service connection for left bunionectomy residuals and assigned a 10 percent disability rating.  The Veteran expressed disagreement with the disability rating assigned and the perfected an appeal to the Board as to the disability rating.


FINDING OF FACT

The Veteran's left bunionectomy residual impairment is manifested by a surgical scar, pain upon walking and running, a limp, and abnormal callosities.


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted for residuals of a left bunionectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5281 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she experiences pain and "residual complications" from her left foot bunionectomy.  She also asserts that the VA did not have all of her service treatment reports when the initial decision was made.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of these elements with regard to her claim for service connection in a March 2009 letter, prior to the initial adjudication of matter on appeal.  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the disability rating assigned by a RO following an award of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiner considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, and a VA examination report have been obtained and reviewed in support of the Veteran's claim.  With respect to the Veteran's service treatment records, she indicated upon several occasions that she does not believe the VA had all of her records when the matter was adjudicated.  In particular, she identified records from the National Navel Medical Center, and from Malcolm Grow Medical Center.  Careful review of the service treatment records contained in the claims file reveals that records from both of these facilities are available for review, to include the report of the Veteran's bunionectomy procedure performed at the Malcolm Grow Medical Center at Andrews Air Force Base in February 2004.  Despite the presence of these records in the Veteran's claims file, the RO nevertheless requested any additional records directly from both of these facilities.  The National Naval Medical Center certified that they had no records for the Veteran, and Andrews Air Force Base indicated that any records would have been retired to the National Personnel Records Center.  As the VA initially obtained the Veteran's service treatment records from the National Personnel Records Center, it is reasonable to conclude that all pertinent service treatment records are contained in her claims file and thus have been reviewed by adjudicators.  Additionally, we observe that the service treatment records appear to be complete, in that no obvious documents are missing and a complete range of dates appears to be covered in the file.  The Board therefore concludes that the Veteran's complete service treatment records are indeed contained in the file.

Lastly, to allay the Veteran's concerns about her service treatment records, the Board observes that her claim involves an increased disability rating as service connection has already been granted.  While a request for an increased rating must be viewed in light of the entire relevant medical history; where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the evidence which is most probative of her current condition consists of the July 2010 VA examination report, in conjunction with her own statements.  She has not reported having any post-service medical care for her left foot; thus it would appear that there are no more recent records to be obtained.  

In April 2010, the RO sent the Veteran a letter inquiring whether she desired a hearing on appeal with a Veterans Law Judge.  The letter explicitly provided that if she did not respond within thirty days, the RO would assume that she did not wish to have a hearing before the Board.  No response from the Veteran was received, and there is no other indication in the file that she would like a hearing.  We will therefore proceed to review her appeal based upon the documentary evidence of record.

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The Veteran's left bunionectomy residuals are rated under the Diagnostic Code which provides criteria for evaluating such disabilities.  Diagnostic Code 5280 sets forth a 10 percent disability rating for unilateral hallux valgus which has been operated with resection of the metatarsal head.  A 10 percent disability rating is also assigned if the impairment is so severe as to be equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

As indicated above, the Veteran's service treatment records show complaints of pain and difficulty running, exercising, etc., due to a left foot bunion.  A surgical bunionectomy was performed in February 2004.  She continued to complain of pain in the foot after the surgery along with limping, however, and was given light duty along with physical therapy.  

A May 2005 treatment report reflects that she had been deployed to Southeast Asia for twenty-one days, and had not had any problems with her foot.  However, a July 2005 podiatry visit shows that she continued to have pain in the left foot.  A magnetic resonance imaging study revealed that the osteotomy had in fact not healed and that she additionally had some arthritis in the area.  She was given light duty, a prosthetic boot, and bone stimulation.  No further mention of her left foot is contained in her service treatment records.

The Veteran underwent a VA examination in July 2010.  At that time, she reported having pain in the incision site and in the entire foot, occurring twice a day.  The pain was characterized by squeezing, aching, oppressing, sharp, and cramping.  The pain was exacerbated by physical activity and cold weather, and was relieved by rest, by Motrin, and also spontaneously.  She also reported stiffness and swelling.  She reported pain, weakness, stiffness, and swelling when standing or walking.  She also reported that she does not experience any overall functional impairment related to her left foot.  

Upon examination, the examiner noted a linear scar "precisely located status post bunionectomy."  The scar was 7 cm by 0.1 cm.  It was painful on examination, but with no skin breakdown.  It was superficial with no underlying tissue damage.  Inflammation and edema were absent.  The scar caused some limitation of motion in that the Veteran could not fully flex the affected joint.  Limitation of function was identified as the inability to run long distances on the left foot.  The Veteran was noted to walk with a limp due to left foot pain.  Examination of the feet revealed evidence of abnormal weight bearing with callosities and tenderness.  There was no left ankle deformity or impairment of ankle function.  X-ray studies were interpreted as showing degenerative joint disease of the big toe, mild hallux valgus and status-post bunionectomy.  The examiner rendered a diagnosis of status post left bunionectomy and noted that the effect of the diagnosis was pain with walking.

Upon review of the evidence, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's left bunionectomy residuals.  She is already rated at the maximum schedular evaluation provided under the rating schedule.  Post-operative unilateral hallux valgus is her exact diagnosis; therefore, consideration under another Diagnostic Code would be inappropriate.  38 C.F.R. § 4.20; see Butts  v. Brown, 5 Vet. App. 532 (1993); Fitzgerald v. Shinseki, 2012 WL 3091052 (Vet. App.).  Although her left foot impairment is manifested by pain upon walking and running, a limp, and abnormal callosities; her impairment is not so severe as to be analogous to the amputation of her great toe.  As such impairment would also be assigned a 10 percent disability rating in any case, there is no basis for the assignment of a higher schedular rating.  

Although the RO did not assign a separate service-connected disability rating for the scar residuals of the surgery, the Board finds that this constitutes harmless error only, as there would be no basis under the applicable criteria for the award of a compensable disability rating for the scar.  The scar is superficial with no underlying tissue damage, and does not involve a significant area of skin.  Although the examiner noted the Veteran could not fully flex the affected joint, limitation of tarsal motion is not one of the criteria for a compensable disability rating when evaluating foot disabilities.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5276 through 5284; 4.118, Diagnostic Codes 7800 through 7805.  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.


ORDER

A disability rating in excess of 10 percent for left bunionectomy residuals is denied.




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


